Citation Nr: 0423399	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In March 2004, the veteran and his spouse provided testimony 
at a hearing before the undersigned Veterans Law Judge in Las 
Vegas, Nevada.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential have 
been accomplished.

2.  The veteran is currently diagnosed with PTSD.

3.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.

4.  The veteran currently has no disability from hepatitis.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  The veteran has no disability resulting from hepatitis B 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that prior to adjudicating the veteran's 
claims, the RO sent letters to the veteran in May 2001 
informing him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  The Board 
specifically notes that at the hearing before the 
undersigned, the veteran and his representative stated that 
all pertinent treatment records were already of record.  In 
addition, at the hearing, the veteran was requested to submit 
medical nexus evidence supportive of his claims.  He was then 
afforded 60 days in which to submit the medical nexus 
evidence; however, no additional evidence was submitted.  
Therefore, the Board is also satisfied that the facts 
pertinent to these claims have been properly developed and no 
further development is required to comply with VA's duty to 
assist under the VCAA and the implementing regulations.   

Factual Background

The veteran served on active duty from April 1967 to March 
1970, to include service in Vietnam from July 1969 to March 
1970.  Personnel records indicate that the veteran served 
with the 20th Combat Engineer Battalion.  Service medical 
records are negative for either a diagnosis of PTSD or any 
form of hepatitis.  According to the enlistment examination 
report of medical history, the veteran positively indicated 
that he had or had had "nervous trouble."  In addition, the 
report of medical history for separation notes that the 
veteran's positive indication for having or having had 
feelings of "depression or excessive worry" and "nervous 
trouble."  

According to an April 2000 PTSD initial assessment 
questionnaire, the veteran reported the following traumatic 
events:  witnessing fellow soldiers, including close friends, 
die, receiving incoming fire from the enemy, encountering 
mines, receiving sniper or sapper fire, being ambushed or 
attacked and engaging in enemy firefights.

In a statement received in August 2001, the veteran reported 
that his risk factors for hepatitis included sharing razors 
with other soldiers in Vietnam and contact with contaminated 
water in a bomb crater in Vietnam via log rolling.  In 
addition, in his August 2002 notice of disagreement, the 
veteran stated that he got a tatoo before his entrance onto 
active duty.

A November 2000 VA lab report notes that the veteran has a 
reactive hepatitis B core antibody.  

Post-service medical evidence notes a diagnosis of PTSD in 
October 2001.  VA outpatient medical records note that the 
veteran meets the applicable criteria for a diagnosis of PTSD 
based on, "several extreme stress events that he experienced 
in Vietnam."

According to a VA progress note dated in January 2003, the 
veteran relayed certain events that took place during his 
tour in Vietnam, including getting ambushed, being in 
firefights and that he had a picture of when a truck hit a 
land mine.

At the March 2004 hearing before the undersigned, the veteran 
submitted a 15 page letter, which includes statements 
regarding the witnessing of his friend's death and being 20 
feet away from mortar fire, as well as the constant state of 
fear of being attacked and killed.  Along with the letter, 
the veteran submitted two photographs.  One of the 
photographs was of a truck that the veteran allegedly saw get 
demolished after running over a land mine.  The veteran also 
included a speeding ticket issued to him in January 1970 in 
an effort to corroborate his driving of two and one-half ton 
trucks and his participation in convoys like the one in which 
he stated he saw the truck run over a land mine.

At the hearing on appeal before the undersigned, the veteran 
again stated that among his stressors were being constantly 
afraid of and taunted by the enemy, frequent mortar and 
rocket fire landing within 100 meters of him, and being a 
part of a convoy in which one of the trucks ran over a land 
mine.  The veteran stated that the explosion involving the 
convoy occurred in 1969 and that at that time he was attached 
with the Fifth Special Forces.



Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In the present case, the veteran contends that he is entitled 
to service connection for PTSD, which he maintains was 
incurred during service as a result of several stressors, 
most notably the witnessing of a truck ahead of his in a 
convoy run over a land mine.  The veteran also claims that he 
is entitled to service connection for hepatitis B, which he 
maintains was incurred during service as a result of shared 
razors and/or exposure to contaminated water from log rolling 
in a bomb crater while in Vietnam.

With regard to the veteran's claim for service connection for 
PTSD, the post-service medical evidence confirms a current 
diagnosis of PTSD based upon several reported in-service 
stressors.  The most notable stressful event is the veteran's 
witnessing of a truck in his convoy running over a land mine.  
The veteran has consistently included this event in his 
statements regarding his stressors and although he was unable 
to provide the exact date of the event, he provided both 
credible testimony at the hearing on appeal and a photograph 
of the demolished vehicle.  In addition, the record contains 
credible evidence that the veteran did drive a two and one-
half ton vehicle and participated in convoys.  In sum, the 
preponderance of the evidence is in favor of the veteran; 
therefore, service connection for PTSD is warranted.

With respect to the veteran's claim for service connection 
for hepatitis B, there is no medical evidence showing either 
that the veteran has or has ever had any symptoms of 
hepatitis or that he is receiving or has ever received any 
treatment for hepatitis.  Importantly, there is no medical 
evidence of record showing that the veteran currently suffers 
from disability due to hepatitis.  In addition, there is 
nothing in the record indicating a nexus between hepatitis B 
at any time with the veteran's active service.  Accordingly, 
service connection is not in order for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable with regard to this issue.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hepatitis B is denied.





	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



